ORDER
Petitioners David P. Powilatis and Michael J. Soltis, members of the Connecticut bar, seek admission pro hac vice to serve as counsel for Viking Hotel in the above-captioned case pending before the Rhode Island Commission for Human Rights (the commission). This petition was filed here on advice of the commission, despite the commission’s own rule permitting “out of state” attorneys to practice before that tribunal.
Upon consideration thereof, we hereby grant the pro hac vice petitions in this case. In taking this action, however, we reiterate for counsel our admonition as stated in In Re Ferrey, 774 A.2d 62 (R.I.2001), that this Court “has exclusive and ultimate authority to determine who may, and may not be permitted to practice law in this state,” whether before a Court or “before any municipal or state agency, board or commission.” (See In Re Ferrey, supra, 774 A.2d, at p. 64-66.)